EXHIBIT 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with thisQuarterly Report of Premier Holding Corp. (the “Company”) on Form 10-Q for thequarter ending June 30, 2011, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Jack Gregory, the Chief Executive Officer and Director of the Company, certify, pursuant to 18 U.S.C. section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: 1.SuchQuarterly Report on Form 10-Q for thequarter ending June 30, 2011, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in suchQuarterly Report on Form 10-Q for thequarter ending June 30, 2011, fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:August 5, 2011 /s/ Jack Gregory Jack Gregory Chief Executive Officer and Director
